Citation Nr: 0919206	
Decision Date: 05/21/09    Archive Date: 05/26/09	

DOCKET NO.  01-05 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines


THE ISSUES

1. Entitlement to an increased evaluation for hypoplastic 
anemia, currently evaluated as 30 percent disabling. 

2.  Entitlement to a total rating based on individual 
unemployability due to the severity of service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The Veteran had active service from December 1961 to December 
1962.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a July 2000 rating decision of 
the VARO in Manila, the Republic of the Philippines.

Review of the record reveals the Board remanded the case in 
July 2003 for further development.  In September 2004, the 
Board denied entitlement to a disability rating in excess of 
30 percent for the Veteran's hypoplastic anemia and also 
denied entitlement to TDIU.  The Veteran appealed the denial 
action to the United States Court of Appeals for Veterans 
Claims (Court).  In September 2006, the Court ordered that 
the September 2004 Board decision be vacated.  The matter was 
then remanded to the Board for further proceedings consistent 
with the Court Order.  In June 2007 and May 2008, the case 
was again remanded by the Board for further development.  The 
case has been returned to the Board for appellate review.

With regard to the claim for a TDIU, the Board believes that 
another remand is in order and this will be discussed in a 
remand at the end of the decision below.  The portion of the 
case pertaining to the Veteran's claim for entitlement to a 
TDIU is therefore REMANDED to the RO by way of the Appeals 
Management Center (AMC), in Washington, D.C.  VA will notify 
the Veteran should further action be required.


FINDINGS OF FACT

1.  The Veteran's hypoplastic anemia has not required 
transfusions, and there are no indications that he has had 
infections recurring at least every three months.

2.  Laboratory testing does not reveal hemoglobin levels of 7 
grams\100 milliliters or less.

3.  Following a VA hemic disorder examination in July 2008, 
the Veteran's anemia was described as stable and in 
remission.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 30 percent 
for hypoplastic anemia have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 4.3, 4.7. 4.117, Diagnostic Codes 7700, 7716 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist.

The Veterans Claim Assistance Act of 2000 (VCAA) enhanced 
VA's duties to notify and assist claimants in substantiating 
claims for VA benefits. It is codified in pertinent part at 
38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide in accordance 
with the provisions of 38 C.F.R. § 3.159(b)(1).

This notice must be provided prior to an initial decision on 
a claim by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if 
VCAA notice is provided after the initial decision, such a 
timing error can be cured by subsequent readjudication of the 
claim, as in a statement of the case (SOC) or a Supplemental 
Statement of the Case (SSOC).  Mayfield v. Nicholson, 20 Vet. 
App. 537, 543 (2006).

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) Veteran status; (2) existence 
of a disability; (3) a connection between service and 
disability; (4) degree of disability; and (5) effective date 
of benefits when a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

For an increased compensation claim, Section 5103(a) 
requires, at a minimum, that the Secretary of VA notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effects that worsening has on the 
claimant's employment and daily live.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for a higher disability rating that would not be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that such worsening has on the claimant's employment 
in daily life (such as a specific measurement or test 
result), the Secretary must provide at least general notice 
of that requirement to the claimant.

In addition, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) which are relevant to establishing entitlement to 
increased compensation - e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, supra., at 43-44.

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  However, the United States 
Supreme Court has recently reversed that decision, finding it 
unlawful in light of 38 U.S.C.A. § 7261(b)(2), which provides 
that, in conducting review of a decision of the Board, a 
court shall take due account of the rule of prejudicial 
error.  The Supreme Court essentially held - except for cases 
in which VA has failed to meet the first requirement of 
38 C.F.R. § 3.159(b) by not informing the claimant of the 
information and evidence necessary to substantiate the claim 
- the burden of proving harmful error must rest with the 
party raising the issue, the Federal Circuit's presumption of 
prejudicial error imposed an unreasonable evidentiary burden 
upon VA and encouraged abuse of the judicial process, and 
that determinations on the issue of harmless error should be 
made on a case-by-case basis.  Shinseki v. Sanders, No. 07-
1209 (S. Ct. April 21, 2009).

While the VCAA notice in this case was not provided to the 
Veteran prior to the initial AOJ adjudication denying the 
claim on appeal, notice was provided by the AOJ prior to the 
transfer and certification of the case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

The Board also finds that the mandates of the VCAA have been 
essentially satisfied in this case.  In a letter dated in 
December 2003, the Veteran was informed of the evidence he 
could submit and the evidence that VA would obtain.  One of 
the specified reasons for the Board's remand in May 2008 was 
in order that the Veteran might be provided with a VCAA 
notice with regard to his claim for a higher increase in 
disability rating compliant with the heightened notice 
requirements set forth in Vazquez-Flores referred to above.  
The Veteran was sent a statement of the case in March 2001, 
and Supplemental Statements of the Case in April 2004, 
October 2007, October 2008, and January 2009.  The October 
2007 Supplemental Statement of the Case contained the 
criteria for higher ratings.  While notice was not provided 
to the Veteran in a separate communication, the Board finds 
this error did not affect the essential fairness of the 
adjudication process.  The case has been in appellate status 
for several years already.  The Veteran has had 
representation throughout the course of the appeal.  By 
letter dated in January 2008, the Veteran was provided with 
information as to how disability ratings and effective dates 
are assigned.  See Dingess v. Nicholson, 19 Vet. App. 473, 
484 (2006).  In a November 2008 statement the Veteran 
indicated he had no other information or evidence to submit.  
Accordingly, the Board finds it is not prejudicial to the 
Veteran for the Board to proceed to decide the appeal with 
regard to increased rating as any error in the notification 
process was harmless and did not affect the essential 
fairness of the adjudication.

The Board also finds VA has satisfied its duty to assist the 
Veteran in the development of the claim.  The evidentiary 
record contains VA outpatient treatment records and reports 
of VA examinations during the past several years, including 
one in August 2007 and another in July 2008.  It appears that 
all obtainable evidence identified by the Veteran relative to 
his claim has been obtained and associated with the claims 
file.  Neither he nor his representative has identified any 
other pertinent evidence not already of record which needs to 
be obtained for a fair disposition of the appeal.  It is 
therefore the Board's conclusion that no further notice or 
assistance to the Veteran is required to fulfill VA's duty to 
assist the Veteran in the development of his claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), affirmed 281 F.3d 1384 (Fed. 
Cir. 2002); DelaCruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Accordingly, the Board finds VA has satisfied its duty to 
assist the Veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertinent to the claim 
under the VCAA.  Therefore, no useful purpose would be served 
in remanding the matter for yet more development with regard 
to this issue.





Applicable Law and Regulation.

Disability evaluations are determined by applying VA's 
Schedule for Rating Disabilities (Rating Schedule) which is 
based on the average impairment in earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

In determining the disability evaluation to be assigned, VA 
has a duty to acknowledge and consider all regulations which 
are potentially applicable based upon the assertions and 
issues raised in the record and to explain the reasons used 
to support that conclusion.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  These regulations include, but are not 
limited to, 38 C.F.R. § 4.1, which requires that each 
disability be viewed in relation to its history and that 
there be an emphasis placed upon the limitation of activity 
imposed by the disabling condition, and 38 C.F.R. § 4.2, 
which requires that medical reports be interpreted in light 
of the whole recorded history, and that each disability must 
be considered from the point of view of the Veteran working 
or seeking work.  These requirements for the evaluation of 
the complete medical history of the claimant's condition 
operate to protect the claimants against an adverse decision 
based upon a single, incomplete, or inaccurate report, and 
enable VA to make a more precise evaluation of the disability 
level and any changes in the condition.

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Staged ratings are appropriate in an increased 
rating claim in which distinct time periods with different 
ratable symptoms can be identified.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).

The Veteran's disability has been rated as 30 percent 
disabling for many years.  The pertinent code is Diagnostic 
Code 7716.  Under that code, a 30 percent rating is warranted 
for aplastic anemia requiring transfusion of platelets or red 
cells at least once per year but less than once every three 
months, or; infections recurring at least once per year but 
less than once every three months.  The next higher rating of 
60 percent is assigned when there is aplastic anemia 
requiring transfusion of platelets or red cells at least once 
every three months, or; infections recurring at least once 
every three months.  The maximum rating of 100 percent is 
assigned when the anemia requires bone marrow transplant, or; 
requires transfusion of platelets or red cells at least once 
every six weeks, or; infections recurring at least once every 
six weeks.  38 C.F.R. § 4.117, Code 7716.

In the alternative, Code 7700 provides a 30 percent rating 
when hemoglobin is 8 grams\100 milliliters or less, with 
findings such as weakness, easy fatigability, headaches, 
lightheadedness, or shortness of breath.  The next higher 
rating of 70 percent is for assignment if the hemoglobin is 7 
grams\100 milliliters or less, with findings such as dyspnea 
on mild exertion, cardiomegaly, tachycardia (100 to 120 beats 
per minute) or syncope (three episodes in the last six 
months).  The maximum 100 percent evaluation is for 
assignment when the hemoglobin is 5 grams\100 milliliters or 
less, with findings such as high output congestive heart 
failure or dyspnea at rest.  38 C.F.R. § 4.117, Code 7700.

Factual Background and Analysis.

The Board has thoroughly reviewed all the evidence in the 
claims folders.  Although the Board has an obligation to 
provide reasons and bases supporting its decision, there is 
no need to discuss in detail all the evidence submitted by 
the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380 (Fed. Cir. 2000) (the Board must also review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claim.  The Veteran should not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
provide reasons for rejecting evidence favorable to the 
Veteran).

The medical evidence of record taken from late 1990's shows 
the Veteran has not required any transfusion since 1970.  
There is no indication in the medical evidence that the 
Veteran had infections recurring at least every three months.  
Also, there are no laboratory tests showing hemoglobin levels 
of 7 grams\100 milliliters or less.  These results include 
laboratory testing in January 2004 which revealed a 
hemoglobin level of 12.6 grams\100 milliliters.

Of record is a June 2007 statement from a physician at a 
Diabetes Center in the Philippines.  He stated the Veteran 
first consulted his clinic in June 2007 for diabetes.  
Laboratory testing resulted in findings that included mild 
anemia with a hemoglobin of 112.

A VA hemic disorders examination was accorded the Veteran in 
August 2007.  The medical records were reviewed by the 
examiner.  The Veteran complained of body malaise and 
dizziness.  A history of the Veteran's problems was recorded.  
It was stated he was currently taking multivitamins with iron 
and folic acid.  He stayed in the house most of the time, but 
was able to assist in doing household chores.  The Veteran 
reported a history of recurrent infections.  As for 
frequency, it was stated they were at least once a year, but 
less than every three months.  He also referred to fatigue, 
weakness, and headaches.  He did not give a history of 
dyspnea, weight loss, or other problems.  Laboratory testing 
showed hemoglobin to 12.1 grams\deciliters.  Platelets were 
91.0 times 10 e3\ul.  Following examination the examiner 
stated the anemia was in remission.  As for effects on daily 
activities, it was indicated there was mild impairment of 
doing chores and severe impairment in playing sports.  No 
impairment was listed with regard to shopping, exercise, 
recreation, traveling, feeding, bathing, dressing, toileting, 
or grooming.  The examiner stated the hypoplastic anemia 
reduced the Veteran's physical tolerance.  Low hemoglobin 
levels precipitated symptoms of body malaise and dizziness.  
The examiner opined that the condition therefore precluded 
the ability to perform gainful employment.

The Veteran was accorded another hemic disorders examination 
by VA in 2008.  The claims file was reviewed by the examiner.  
The Veteran was taking various sulfate with folic acid 
multivitamins.  There had been no recent hospitalizations for 
his blood disorder since the previous examination in 2007.  A 
history of hospitalization was noted, but it was stated the 
last hospitalization for a blood transfusion was back in 
1963.  A history of dyspnea, weight loss, lightheadedness, 
fatigue, weakness, and headaches was indicated.  There was no 
history of neoplasm, coughing, chest pain, claudication, 
recurrent infections, active bleeding or bleeding tendency.  
It was stated the condition was subject to exacerbations and 
remissions, but the status felt during remissions was 
described as fair.  It was stated that since 1971, the 
Veteran had no blood transfusion.  Hemoglobin had reportedly 
stabilized between 13 and 14 grams\deciliters.  On current 
examination height was recorded as just over 63 inches, 
weight was 105.8 pounds.  It was stated the weight loss was 
10 percent compared to baseline.  Hemoglobin was 12.0 
grams\deciliters.  Hematocrit was 36.9.  Platelets were 
listed as 8500.  There were no signs of bleeding, redness, 
cardiomegaly, splenomegaly, or hepatomegaly.  With regard to 
the impact of the problem on daily activities, it was stated 
there was mild impairment to doing chores and shopping, 
moderate impairment to exercising, sports, recreation, and 
traveling, no impairment to feeding, dressing, toileting, or 
grooming.  As for bathing, it was stated there was mild 
impairment.  The examiner commented that the anemia, although 
stable and in remission, after discharge from service 
precluded the Veteran from obtaining gainful employment 
because of the residuals of the anemia on other organs like 
the heart and lungs.  The prolonged oxygen deprivation due to 
anemia had significantly reduced the aerobic and exercise 
capacity of the Veteran's heart and lungs such that added 
work or exertion despite the normal laboratory studies "would 
render him symptomatic."  Reference was made to the Veteran 
having been a farmer tenant in the 1980's.  However, he gave 
this up in 1990 and currently led a sedentary lifestyle.  He 
went to the market once or twice a week and visited his prior 
physician monthly.  He went to shop with his wife once a week 
to buy some food and any other needed household items.  He 
was described as unassisted and asymptomatic in his 
activities of daily living.  He had shortness of breath on 
walking up to 50 meters and on climbing a flight of stairs 
with 10 to 12 steps.

In view of the foregoing, the Board finds that there is a 
preponderance of evidence that demonstrates that the symptoms 
of the Veteran's anemia warrant no more than the 30 percent 
rating already in effect.  The Board points out to the 
Veteran that the 30 percent rating currently in effect 
recognizes significant impairment attributable to his 
aplastic anemia.  However, as noted by the VA examiner at the 
time of the 2008 examination, the anemia was stable and in 
remission.  The Veteran has complaints of fatigue and 
weakness and notation was made of shortness of breath when 
walking up to 50 meters and when climbing a flight of stairs 
with only 10 to 12 steps.  However, the Veteran has also been 
described as not in need of assistance and is symptomatic in 
performing his activities of daily living.  The criteria that 
would warrant a rating in excess of the 30 percent currently 
in effect are fairly specific and the pertinent medical 
evidence of record does not show that the Veteran meets the 
criteria for a rating in excess of 30 percent under any 
applicable diagnostic code.  A higher rating under Code 7700 
would require hemoglobin levels of 7 grams\100 milliliters or 
less and no laboratory test results have shown the Veteran's 
levels to be that low.  With regard to the criteria listed in 
Code 7716, as noted above, the pertinent medical evidence has 
given no indication that the Veteran has required any 
transfusion for a number of years and there is no indication 
that he has had infections recurring at least every three 
months.  It was stated at the time of the 2008 examination 
that he had no history of recurrent infections. 

In view of the foregoing, the Board finds that the criteria 
for an increased disability evaluation for the Veteran's 
anemia are not met and the claim is denied.

The Board notes that the Veteran reports that he has various 
problems as a result of his anemia and these represent 
separate disabilities for which he should be service 
connected.  To that end, he and his representative should 
contact the RO for appropriate action with regard to claims 
for any additional disabilities.


ORDER

A disability rating in excess of 30 percent for aplastic 
anemia is denied.


REMAND

As set forth at 38 C.F.R. § 4.16(b), it is the established 
policy of VA that all veterans who are not able to secure and 
follow a substantially gainful occupation by reason of 
service-connected disabilities shall be rated totally 
disabled.  Therefore, rating boards should submit to the 
Director, VA's Compensation and Pension Service, for extra-
schedular consideration all cases of Veterans who are 
unemployable for reason of service-connected disabilities, 
but who fail to meet the percentage standards set forth in 
paragraph (a) of this section.  The Rating Board will include 
a full statement as to the veterans' service-connected 
disabilities, employment history, educational and vocational 
attainment, and all the factors having a bearing on the 
issue.  38 C.F.R. § 4.16(b).  In the instant case, the 
Veteran's sole service-connected disability, his aplastic 
anemia, is rated as 30 percent disabling.  This rating is not 
at such a level as to warrant the assignment of a total 
rating as set forth in 38 C.F.R. § 4.16(a).  However, at the 
time of the recent examination, the VA examiner opined that 
"the prolonged oxygen deprivation due to the anemia has 
significantly reduced the aerobic and exercise capacity of 
his [the Veteran] heart and lungs that added work or exertion 
in spite of the normal laboratories would render him 
symptomatic."  The VA examiner in August 2007, stated the 
anemia "reduces the patient's physical tolerance.  Low 
hemoglobin levels precipitates symptoms of body malaise and 
dizziness.  Hence the condition precludes the ability to 
perform gainful employment."

In view of the foregoing, the Board believes that the case 
should be referred for extraschedular consideration by the 
Director of VA's Compensation and Pension Service.  
Therefore, a REMAND of the claim to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) is required.  

The RO should review the provisions of 
the aforementioned regulation and refer 
the claim with regard to unemployability 
to the Undersecretary for Benefits or to 
the Director of the Compensation and 
Pension Service for the determination of 
whether the assignment of an 
extraschedular rating is in order.

After this is accomplished, the claim should be 
readjudicated.  If the benefit sought on appeal is not 
granted, the Veteran should be provided with a Supplemental 
Statement of the Case and be given an appropriate period of 
time for response.  The case should then be returned to the 
Board for further consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


